UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3379 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Address of Principal Executive Offices)(Zip Code) MICHAEL J. CUGGINO, 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Name and Address of Agent for Service) Registrant’s Telephone Number, Including Area Code: (415) 398-8000 Date of Fiscal Year End: January 31 Date of reporting period: October 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The schedules of investments of Permanent Portfolio Family of Funds, Inc. (“Registrant,” comprising, respectively, the Permanent Portfolio, the Short-Term Treasury Portfolio, the Versatile Bond Portfolio and the Aggressive Growth Portfolio) as ofOctober 31, 2011are attached hereto. Item 2. Controls and Procedures. (a) Michael J. Cuggino, the Registrant’s President, and James H. Andrews, the Registrant’s Treasurer, each has concluded that, in his judgment, the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within ninety (90) days of the filing date of the report that includes the disclosure required by this paragraph, based on his evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (“Exchange Act”) (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There was no change in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Permanent Portfolio Family of Funds, Inc. /s/ Michael J. Cuggino By: Michael J. Cuggino, President Date:December 30, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. /s/ Michael J. Cuggino By: Michael J. Cuggino, President Date: December 30, 2011 /s/ James H. Andrews By: James H. Andrews, Treasurer Date: December 30, 2011 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. SCHEDULES OF INVESTMENTS AS OF OCTOBER 31, 2011 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2011 (Unaudited) Quantity Market Value GOLD ASSETS — 19.56% of Total Net Assets 525,626 Troy Oz. Gold bullion (a) $ 906,283,759 1,230,000 Coins One-ounce gold coins (a) 2,170,156,650 Total Gold Assets (identified cost $1,920,509,671) $ 3,076,440,409 SILVER ASSETS — 4.18% of Total Net Assets 18,777,682TroyOz. Silver bullion (a) $ 648,288,095 379 Bags Silver coins (a) 9,024,446 Total Silver Assets (identified cost $293,331,663) $ 657,312,541 Principal Amount SWISS FRANC ASSETS — 9.29% of Total Net Assets CHF659,348,764 Swiss franc deposits (a) $ 757,175,889 CHF90,000,000 2.500% Swiss Confederation Bonds, 03-12-16 $ 113,440,514 CHF90,000,000 4.250% Swiss Confederation Bonds, 06-05-17 124,613,000 CHF90,000,000 3.000% Swiss Confederation Bonds, 01-08-18 118,432,476 CHF90,000,000 3.000% Swiss Confederation Bonds, 05-12-19 120,148,140 CHF90,000,000 2.250% Swiss Confederation Bonds, 07-06-20 114,949,471 CHF90,000,000 2.000% Swiss Confederation Bonds, 04-28-21 112,882,407 Total Swiss Confederation bonds $ 704,466,008 Total Swiss Franc Assets (identified cost $1,309,784,715) $ 1,461,641,897 NumberofShares STOCKS OF UNITED STATES AND FOREIGN REAL ESTATE AND NATURAL RESOURCES COMPANIES — 14.81% of Total Net Assets NATURAL RESOURCES — 8.18% of Total Net Assets 1,100,000 Apache Corporation $ 109,593,000 1,600,000 BHP Billiton, Ltd. (b) 124,928,000 2,000,000 BP, p.l.c. (b) 88,360,000 2,500,000 Cameco Corporation 53,575,000 1,000,000 Chevron Corporation 105,050,000 1,500,000 ConocoPhillips 104,475,000 1,300,000 Devon Energy Corporation 84,435,000 1,300,000 Exxon Mobil Corporation 101,517,000 2,000,000 Forest Oil Corporation (a) 23,320,000 3,200,000 Freeport-McMoRan Copper & Gold, Inc. 128,832,000 1,224,970 Lone Star Resources, Inc. 9,224,024 2,500,000 Patriot Coal Corporation (a) 31,400,000 2,000,000 Peabody Energy Corporation 86,740,000 2,000,000 Plains Exploration & Production Company (a) 63,000,000 2,000,000 Rio Tinto p.l.c (b) 108,120,000 2,500,000 Vale S.A. (b) 63,525,000 $ 1,286,094,024 2 Continued on following page. PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2011 (Unaudited) NumberofShares Market Value REAL ESTATE — 6.63% of Total Net Assets 900,000 AvalonBay Communities, Inc. $ 120,321,000 1,200,000 Boston Properties, Inc. 118,788,000 1,100,000 BRE Properties, Inc. Class A 55,132,000 2,000,000 Corporate Office Properties Trust 48,500,000 1,000,000 Digital Realty Trust, Inc. 62,330,000 3,500,000 Duke Realty Corporation 42,980,000 2,000,000 Equity One, Inc. 34,300,000 1,000,000 Federal Realty Investment Trust 88,760,000 3,500,000 Kimco Realty Corporation 61,145,000 1,000,000 Pennsylvania Real Estate Investment Trust 10,260,000 3,000,000 Prologis 89,280,000 200,000 Texas Pacific Land Trust 8,170,000 2,000,000 UDR, Inc. 49,860,000 125,000 Urstadt Biddle Properties, Inc. 2,113,750 300,000 Urstadt Biddle Properties, Inc. Class A 5,352,000 1,500,000 Vornado Realty Trust 124,215,000 2,000,000 Washington Real Estate Investment Trust 57,920,000 3,500,000 Weyerhaeuser Company 62,930,000 $ 1,042,356,750 Total Stocks of United States and Foreign Real Estate and Natural Resources Companies (identified cost $2,261,358,616) $ 2,328,450,774 AGGRESSIVE GROWTH STOCK INVESTMENTS — 16.50% of Total Net Assets CHEMICALS — 1.28% of Total Net Assets 1,100,000 Air Products & Chemicals, Inc. $ 94,754,000 1,500,000 Chemtura Corporation (a) 18,210,000 1,500,000 Mosaic Company 87,840,000 $ 200,804,000 COMPUTER SOFTWARE — .76% of Total Net Assets 2,000,000 Autodesk, Inc. (a) $ 69,200,000 3,000,000 Symantec Corporation (a) 51,030,000 $ 120,230,000 CONSTRUCTION — .71% of Total Net Assets 1,600,000 Fluor Corporation $ 90,960,000 1,500,000 Ryland Group, Inc. 20,250,000 $ 111,210,000 DATA PROCESSING — .69% of Total Net Assets 1,500,000 Agilent Technologies, Inc. (a) $ 55,605,000 2,000,000 Hewlett-Packard Company 53,220,000 $ 108,825,000 ELECTRICAL & ELECTRONICS — .61% of Total Net Assets 3,000,000 Intel Corporation $ 73,620,000 2,500,000 Sanmina SCI Corporation (a) 22,025,000 $ 95,645,000 Continued on following page. 3 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2011 (Unaudited) NumberofShares Market Value ENTERTAINMENT & LEISURE — 1.82% of Total Net Assets 800,000 CBS Corporation Class A $ 21,096,000 1,500,000 Disney (Walt) Company 52,320,000 1,000,000 Viacom, Inc. Class A 53,440,000 1,200,000 Wynn Resorts, Ltd. 159,360,000 $ 286,216,000 FINANCIAL SERVICES — 1.89% of Total Net Assets 2,900,000 Bank of New York Mellon Corporation $ 61,712,000 3,500,000 Janus Capital Group, Inc. 22,960,000 3,500,000 Morgan Stanley 61,740,000 4,000,000 Schwab (Charles) Corporation 49,120,000 2,500,000 State Street Corporation 100,975,000 $ 296,507,000 MANUFACTURING — 1.84% of Total Net Assets 1,500,000 Harley-Davidson, Inc. $ 58,350,000 1,200,000 Illinois Tool Works, Inc. 58,356,000 2,000,000 Mattel, Inc. 56,480,000 212,000 NACCO Industries, Inc. Class A 17,405,200 8,000 NACCO Industries, Inc. Class B 656,800 1,200,000 Parker-Hannifin Corporation 97,860,000 $ 289,108,000 OIL & GAS — .79% of Total Net Assets 3,500,000 HollyFrontier Corporation $ 107,415,000 3,000,000 Parker Drilling Company (a) 16,590,000 $ 124,005,000 PHARMACEUTICALS — 1.25% of Total Net Assets 1,000,000 Amgen, Inc. (a) $ 57,270,000 1,200,000 Celgene Corporation (a) 77,796,000 1,500,000 Gilead Sciences, Inc. (a) 62,490,000 $ 197,556,000 RETAIL — 1.13% of Total Net Assets 1,000,000 Costco Wholesale Corporation $ 83,250,000 2,500,000 Williams-Sonoma, Inc. 93,850,000 $ 177,100,000 TELECOMMUNICATIONS — .81% of Total Net Assets 2,700,000 Juniper Networks, Inc. (a) $ 66,069,000 1,200,000 Qualcomm, Inc. 61,920,000 $ 127,989,000 TRANSPORTATION — 1.55% of Total Net Assets 1,200,000 Alexander & Baldwin, Inc. $ 49,812,000 1,600,000 FedEx Corporation 130,928,000 1,000,000 Kansas City Southern (a) 63,170,000 $ 243,910,000 MISCELLANEOUS — 1.37% of Total Net Assets 1,000,000 Lockheed Martin Corporation $ 75,900,000 2,000,000 Nucor Corporation 75,560,000 2,000,000 Temple-Inland, Inc. 63,620,000 $ 215,080,000 Total Aggressive Growth Stock Investments (identified cost $2,410,137,288) $ 2,594,185,000 4 Continued on following page. PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2011 (Unaudited) PrincipalAmount Market Value DOLLAR ASSETS — 35.22% of Total Net Assets CORPORATE BONDS — 6.35% of Total Net Assets $ 10,250,000 4.650% 3M Company, 12-15-12 $ 10,734,931 23,824,000 5.150% Abbott Laboratories, 11-30-12 25,037,338 25,000,000 4.850% Alabama Power Company, 12-15-12 26,140,391 30,000,000 4.950% Bank of New York Mellon Corporation, 11-01-12 31,260,365 35,000,000 5.250% Bank One Corporation, 01-30-13 36,579,010 11,100,000 3.375% BB&T Corporation, 09-25-13 11,550,416 8,000,000 4.550% Becton Dickinson & Company, 04-15-13 8,461,290 11,885,000 4.750% Berkshire Hathaway, Inc., 05-15-12 12,148,748 12,830,000 2.250% Blackrock, Inc., 12-10-12 13,029,830 35,000,000 1.875% Boeing Company, 11-20-12 35,533,666 10,018,000 5.200% Brown-Forman Corporation, 04-01-12 10,209,326 2,050,000 5.000% Campbell Soup Company, 12-03-12 2,143,875 12,500,000 8.500% Coca-Cola Enterprises, Inc., 02-01-12 12,746,217 13,615,000 4.750% ConocoPhillips, 10-15-12 14,156,124 37,462,000 5.300% Costco Wholesale Corporation, 03-15-12 38,140,272 2,825,000 8.600% Dayton Hudson Corporation, 01-15-12 2,872,400 37,500,000 4.700% Disney (Walt) Company, 12-01-12 39,266,830 11,000,000 4.625% Emerson Electric Company, 10-15-12 11,428,780 33,534,000 4.250% General Dynamics Corporation, 05-15-13 35,402,552 47,955,000 5.250% General Electric Capital Corporation, 10-19-12 49,993,447 25,000,000 4.750% Golden West Financial Corporation, 10-01-12 25,897,469 35,839,000 5.450% Goldman Sachs Group, Inc., 11-01-12 36,906,147 17,927,000 4.250% Hewlett-Packard Company, 02-24-12 18,137,895 20,000,000 4.750% International Business Machines Corporation, 11-29-12 20,941,582 14,212,000 5.150% Johnson & Johnson, 08-15-12 14,743,314 20,000,000 5.625% Kimberly Clark Corporation, 02-15-12 20,294,316 25,000,000 6.000% Lilly (Eli) & Company, 03-15-12 25,513,850 21,985,000 5.600% Lowe’s Companies, Inc., 09-15-12 22,921,146 11,920,000 7.375% Monsanto Company, 08-15-12 12,563,014 36,595,000 5.300% Morgan Stanley, 03-01-13 37,480,450 20,040,000 7.250% National Rural Utilities Cooperative Finance Corporation, 03-01-12 20,470,892 6,050,000 4.875% Nucor Corporation, 10-01-12 6,256,103 27,615,000 4.950% Oracle Corporation, 04-15-13 29,403,946 2,000,000 6.375% PACCAR, Inc., 02-15-12 2,032,507 20,000,000 6.900% Pacificorp, 11-15-11 20,042,742 15,000,000 5.750% PepsiAmericas, Inc., 07-31-12 15,594,780 36,075,000 4.875% Philip Morris International, Inc., 05-16-13 38,450,067 20,000,000 1.750% Praxair, Inc., 11-15-12 20,217,245 19,400,000 5.800% Prudential Financial, Inc., 06-15-12 19,928,845 25,000,000 .875% Texas Instruments, Inc., 05-15-13 25,111,427 17,500,000 2.150% Thermo Fisher Scientific, Inc., 12-28-12 17,790,848 6,750,000 5.375% Travelers Companies, Inc., 06-15-12 6,935,536 37,774,000 4.500% United Parcel Service, Inc., 01-15-13 39,605,687 45,000,000 4.250% Wal-Mart Stores, Inc., 05-15-13 47,494,351 25,225,000 5.500% Wyeth, 03-15-13 26,955,045 $ 998,525,012 Continued on following page. 5 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2011 (Unaudited) PrincipalAmount Market Value UNITED STATES TREASURY SECURITIES — 26.93% of Total Net Assets $ 125,000,000 United States Treasury bond strips (Principal only) 1.529%, 05-15-18 (c) $ 113,144,531 125,000,000 United States Treasury bond strips (Principal only) 1.959%, 02-15-20 (c) 106,347,656 125,000,000 United States Treasury bond strips (Principal only) 2.122%, 08-15-20 (c) 103,828,125 125,000,000 United States Treasury bonds 7.250%, 05-15-16 160,703,125 125,000,000 United States Treasury bonds 6.250%, 08-15-23 174,082,031 125,000,000 United States Treasury bonds 6.000%, 02-15-26 174,218,750 125,000,000 United States Treasury bonds 5.250%, 11-15-28 165,136,719 125,000,000 United States Treasury bonds 4.500%, 02-15-36 155,000,000 125,000,000 United States Treasury bonds 3.500%, 02-15-39 132,207,031 125,000,000 United States Treasury notes .750%, 11-30-11 125,058,599 125,000,000 United States Treasury notes 1.000%, 12-31-11 125,195,313 125,000,000 United States Treasury notes .875%, 02-29-12 125,333,283 125,000,000 United States Treasury notes 1.000%, 03-31-12 125,470,001 125,000,000 United States Treasury notes 1.000%, 04-30-12 125,571,289 125,000,000 United States Treasury notes .750%, 05-31-12 125,473,633 125,000,000 United States Treasury notes .625%, 06-30-12 125,415,039 125,000,000 United States Treasury notes .375%, 08-31-12 125,239,258 125,000,000 United States Treasury notes .375%, 09-30-12 125,239,258 125,000,000 United States Treasury notes .375%, 10-31-12 125,263,673 125,000,000 United States Treasury notes .500%, 11-30-12 125,439,454 125,000,000 United States Treasury notes .625%, 12-31-12 125,654,296 125,000,000 United States Treasury notes .625%, 02-28-13 125,712,891 125,000,000 United States Treasury notes .750%, 03-31-13 125,966,798 125,000,000 United States Treasury notes .625%, 04-30-13 125,771,483 125,000,000 United States Treasury notes .500%, 05-31-13 125,556,641 125,000,000 United States Treasury notes 4.250%, 11-15-13 135,058,593 125,000,000 United States Treasury notes 2.375%, 10-31-14 132,207,031 125,000,000 United States Treasury notes 4.250%, 11-15-14 139,296,875 125,000,000 United States Treasury notes 1.250%, 09-30-15 127,812,500 125,000,000 United States Treasury notes 2.625%, 02-29-16 134,707,031 125,000,000 United States Treasury notes 2.250%, 11-30-17 131,601,562 125,000,000 United States Treasury notes 3.625%, 08-15-19 141,953,125 $ 4,234,665,594 REPURCHASE AGREEMENT — 1.94% of Total Net Assets 304,780,000 State Street Bank and Trust Company investment in a repurchase agreement, purchased 10-31-11, .010%, maturing 11-01-11, maturity value $304,780,085 (d) $ 304,780,000 $ 304,780,000 Total Dollar Assets (identified cost $5,291,005,517) $ 5,537,970,606 Total Portfolio — 99.56% of total net assets (identified cost $13,486,127,470) (e) $ 15,656,001,227 Other assets, less liabilities (.44% of total net assets) 69,165,651 Net assets applicable to outstanding shares $ 15,725,166,878 Notes: (a) Non-income producing. (b) Sponsored American Depositary Receipt (ADR). (c) Interest rate represents yield to maturity. (d) Fully collateralized by United States Treasury securities based on market price plusaccrued interest as of October 31, 2011. (e) Aggregate cost for book and federal income tax purposes are the same. 6 See accompanying notes. PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE SHORT-TERM TREASURY PORTFOLIO SCHEDULEOF INVESTMENTS October 31, 2011 (Unaudited) PrincipalAmount MarketValue UNITED STATES TREASURY SECURITIES — 100.83% of Total Net Assets $ 7,000,000 United States Treasury notes .750%, 11-30-11 $ 7,003,282 6,000,000 United States Treasury notes 1.000%, 12-31-11 6,009,375 6,000,000 United States Treasury notes .875%, 01-31-12 6,012,187 7,000,000 United States Treasury notes .875%, 02-29-12 7,018,664 6,000,000 United States Treasury notes 4.500%, 03-31-12 6,109,922 Total United States Treasury Securities (identified cost $32,153,847) $ 32,153,430 REPURCHASE AGREEMENT — 18.21% of Total Net Assets 5,805,000 State Street Bank and Trust Company investment in a repurchase agreement, purchased 10-31-11, .010%, maturing 11-01-11, maturity value $5,805,002 (a) $ 5,805,000 Total Repurchase Agreement (identified cost $5,805,000) $ 5,805,000 Total Portfolio — 119.04% of total net assets (identified cost $37,958,847) (b) $ 37,958,430 Liabilities, less other assets (19.04% of total net assets) (6,070,122 ) Net assets applicable to outstanding shares $ 31,888,308 Notes: (a) Fully collateralized by United States Treasury securities based on market price plusaccrued interest as of October 31, 2011. (b) Aggregate cost for book and federal income tax purposes are the same. See accompanying notes. 7 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE VERSATILE BOND PORTFOLIO SCHEDULEOF INVESTMENTS October 31, 2011 (Unaudited) PrincipalAmount MarketValue CORPORATE BONDS — 95.88% of Total Net Assets BEVERAGES — 8.73% of Total Net Assets $ 500,000 8.500% Coca-Cola Enterprises, Inc., 02-01-12 $ 509,849 550,000 5.750% PepsiAmericas, Inc., 07-31-12 571,809 $ 1,081,658 CHEMICALS — 4.26% of Total Net Assets 500,000 7.375% Monsanto Company, 08-15-12 $ 526,972 $ 526,972 DATA PROCESSING — 4.08% of Total Net Assets 500,000 4.250% Hewlett-Packard Company, 02-24-12 $ 505,882 $ 505,882 ELECTRIC UTILITIES — 3.02% of Total Net Assets 366,000 7.250% National Rural Utilities Cooperative Finance Corporation, 03-01-12 $ 373,870 $ 373,870 ENTERTAINMENT & LEISURE — 4.23% of Total Net Assets 500,000 4.700% Disney (Walt) Company, 12-01-12 $ 523,558 $ 523,558 FINANCIAL SERVICES — 20.77% of Total Net Assets 500,000 4.750% Berkshire Hathaway, Inc., 05-15-12 $ 511,096 500,000 5.250% General Electric Capital Corporation, 10-19-12 521,254 500,000 5.450% Goldman Sachs Group, Inc., 11-01-12 514,888 500,000 5.300% Morgan Stanley, 03-01-13 512,098 500,000 5.800% Prudential Financial, Inc., 06-15-12 513,630 $ 2,572,966 FOOD PRODUCTS & PROCESSING — 8.50% of Total Net Assets 500,000 5.000% Hershey Company, 04-01-13 $ 529,692 500,000 5.000% Campbell Soup Company, 12-03-12 522,896 $ 1,052,588 8 Continued on following page. PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE VERSATILE BOND PORTFOLIO SCHEDULEOF INVESTMENTS October 31, 2011 (Unaudited) PrincipalAmount MarketValue MANUFACTURING — 8.21% of Total Net Assets $ 500,000 6.375% PACCAR, Inc., 02-15-12 $ 508,127 500,000 2.150% Thermo Fisher Scientific, Inc., 12-28-12 508,310 $ 1,016,437 OIL & GAS — 4.20% of Total Net Assets 500,000 4.750% ConocoPhillips, 10-15-12 $ 519,872 $ 519,872 PHARMACEUTICALS — 8.43% of Total Net Assets 500,000 6.000% Lilly (Eli) & Company, 03-15-12 $ 510,277 500,000 5.500% Wyeth, 03-15-13 534,292 $ 1,044,569 RETAIL — 8.31% of Total Net Assets 500,000 8.600% Dayton Hudson Corporation, 01-15-12 $ 508,389 500,000 5.600% Lowe’s Companies, Inc., 09-15-12 521,291 $ 1,029,680 TOBACCO— 4.73% of Total Net Assets 550,000 4.875% Philip Morris International, Inc., 05-16-13 $ 586,210 $ 586,210 TRANSPORTATION — 4.23% of Total Net Assets 500,000 4.500% United Parcel Service, Inc., 01-15-13 $ 524,245 $ 524,245 MISCELLANEOUS — 4.18% of Total Net Assets 500,000 4.875% Nucor Corporation, 10-01-12 $ 517,033 $ 517,033 Total Corporate Bonds (identified cost $11,856,201) $ 11,875,540 REPURCHASE AGREEMENT — 2.99% of Total Net Assets 370,000 State Street Bank and Trust Company investment in a repurchase agreement, purchased 10-31-11, .010%, maturing 11-01-11, maturity value $370,001 (a) $ 370,000 Total Repurchase Agreement (identified cost $370,000) $ 370,000 Total Portfolio — 98.87% of total net assets (identified cost $12,226,201) (b) $ 12,245,540 Other assets, less liabilities (1.13% of total net assets) 139,917 Net assets applicable to outstanding shares $ 12,385,457 Notes: (a) Fully collateralized by United States Treasury securities based on market price plusaccrued interest as of October 31, 2011. (b) Aggregate cost for book and federal income tax purposes are the same. See accompanying notes. 9 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE AGGRESSIVE GROWTH PORTFOLIO SCHEDULEOF INVESTMENTS October 31, 2011 (Unaudited) NumberofShares MarketValue AGGRESSIVE GROWTH STOCK INVESTMENTS — 99.66% of Total Net Assets CHEMICALS — 5.30% of Total Net Assets 7,000 Air Products & Chemicals, Inc. $ 602,980 123 Chemtura Corporation (a) 1,493 10,000 Mosaic Company 585,600 $ 1,190,073 COMPUTER SOFTWARE — 4.59% of Total Net Assets 15,000 Autodesk, Inc. (a) $ 519,000 30,000 Symantec Corporation (a) 510,300 $ 1,029,300 CONSTRUCTION — 3.74% of Total Net Assets 10,000 Fluor Corporation $ 568,500 20,000 Ryland Group, Inc. 270,000 $ 838,500 DATA PROCESSING — 3.43% of Total Net Assets 10,000 Agilent Technologies, Inc. (a) $ 370,700 15,000 Hewlett-Packard Company 399,150 $ 769,850 ELECTRICAL & ELECTRONICS — 4.31% of Total Net Assets 25,000 Intel Corporation $ 613,500 40,000 Sanmina SCI Corporation (a) 352,400 $ 965,900 ENTERTAINMENT & LEISURE — 9.45% of Total Net Assets 15,000 Disney (Walt) Company $ 523,200 10,000 Viacom, Inc. Class A 534,400 8,000 Wynn Resorts, Ltd. 1,062,400 $ 2,120,000 FINANCIAL SERVICES — 9.67% of Total Net Assets 20,000 Bank of New York Mellon Corporation $ 425,600 50,000 Janus Capital Group, Inc. 328,000 25,000 Morgan Stanley 441,000 30,000 Schwab (Charles) Corporation 368,400 15,000 State Street Corporation 605,850 $ 2,168,850 MANUFACTURING — 11.48% of Total Net Assets 15,000 Harley-Davidson, Inc. $ 583,500 13,000 Illinois Tool Works, Inc. 632,190 25,000 Mattel, Inc. 706,000 8,000 Parker-Hannifin Corporation 652,400 $ 2,574,090 10 Continued on following page. PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE AGGRESSIVE GROWTH PORTFOLIO SCHEDULEOF INVESTMENTS October 31, 2011 (Unaudited) NumberofShares MarketValue NATURAL RESOURCES — 6.49% of Total Net Assets 20,000 Freeport-McMoRan Copper & Gold, Inc. $ 805,200 15,000 Peabody Energy Corporation 650,550 $ 1,455,750 OIL & GAS — 5.28% of Total Net Assets 26,000 HollyFrontier Corporation $ 797,940 70,000 Parker Drilling Company (a) 387,100 $ 1,185,040 PHARMACEUTICALS — 10.60% of Total Net Assets 10,000 Amgen, Inc. (a) $ 572,700 15,000 Celgene Corporation (a) 972,450 20,000 Gilead Sciences, Inc. (a) 833,200 $ 2,378,350 RETAIL — 5.48% of Total Net Assets 8,000 Costco Wholesale Corporation $ 666,000 15,000 Williams-Sonoma, Inc. 563,100 $ 1,229,100 TELECOMMUNICATIONS — 4.94% of Total Net Assets 20,000 Juniper Networks, Inc. (a) $ 489,400 12,000 Qualcomm, Inc. 619,200 $ 1,108,600 TRANSPORTATION — 6.46% of Total Net Assets 10,000 FedEx Corporation $ 818,300 10,000 Kansas City Southern (a) 631,700 $ 1,450,000 MISCELLANEOUS — 8.44% of Total Net Assets 7,000 Lockheed Martin Corporation $ 531,300 15,000 Nucor Corporation 566,700 25,000 Temple-Inland, Inc. 795,250 $ 1,893,250 Total Portfolio — 99.66% of total net assets (identified cost $14,882,493) (b) $ 22,356,653 Other assets, less liabilities (.34% of total net assets) 77,366 Net assets applicable to outstanding shares $ 22,434,019 Notes: (a)Non-income producing. (b)Aggregate cost for book and federal income tax purposes are the same. See accompanying notes. 11 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO SCHEDULES OF INVESTMENTS October 31, 2011 (Unaudited) Valuation of investments Each Portfolio’s investments are valued primarily at market value on the basis of the last quoted sales price on the exchange or system on which they are principally traded. Equity securities traded on the Nasdaq National Market System are valued at the Nasdaq Official Closing Price provided by Nasdaq, usually as of 4:00 p.m. Eastern Time each business day. Equity securities that are not traded on a listed exchange or system are valued at the last sales price in the over-the-counter market. If there is no trading in an investment on a business day, the investment will be valued at the mean between its closing bid and asked prices on the exchange or system on which the security is principally traded. Short- and long-term debt securities, including U.S.government securities, listed corporate bonds, other fixed income securities and unlisted securities, are generally valued at the latest price furnished by an independent pricing service. Gold and silver bullion are valued at the closing spot settlement price on the New York Commodity Exchange. Gold and silver coins are valued based on dealer price quotes. Foreign securities traded on an exchange are valued on the basis of market quotations most recently available from that exchange. Investments for which bona fide market quotations are not readily available, or investments for which the Fund’s investment adviser determines that a quotation or a price for a portfolio security provided by a dealer or an independent pricing service is not believed to be reflective of market value, will be valued at fair value by the Fund’s management pursuant to policies approved by the Fund’s Board of Directors. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during a reporting period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below. Level1— Quoted prices in active markets for identical assets The Fund’s Level1 valuation techniques use unadjusted quoted prices in active markets for assets or liabilities with sufficient frequency and volume to provide pricing information as the most reliable evidence of fair value. Level2— Significant other observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) The Fund’s Level2 valuation techniques include inputs other than quoted prices within Level1 that are observable for an asset or liability, either directly or indirectly. Observable inputs may include quoted prices for similar assets or liabilities in active markets or quoted prices for identical or similar assets or liabilities in markets that are not active, in which there are few transactions, where prices may not be current, or where price quotations vary substantially over time or among market participants. Inputs that are observable for an asset or liability in Level2 include such factors as interest rates, yield curves, foreign exchange rates, put or call provisions, credit risk and default rates for similar assets or liabilities. Level3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The Fund’s Level3 valuation techniques include the use of unobservable inputs that reflect assumptions market participants may use or could be expected to use in pricing an asset or liability. Unobservable inputs are used to measure fair value to the extent that observable inputs are not available, and are developed based on the best 12 Continued on following page. PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO SCHEDULES OF INVESTMENTS October 31, 2011 (Unaudited) information available under the circumstances. In developing unobservable inputs, market participant assumptions are used if they are reasonably available without undue cost and effort. The Fund may record changes to valuations based on the amount that it might reasonably be expected to receive for an investment upon its current sale, consistent with the fair value measurement objective. Each determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i)type of the investment; (ii)existence of any contractual restrictions on the investment’s disposition; (iii)price and extent of public trading in similar investments or of comparable investments; (iv)quotations or evaluated prices from broker-dealers and/or pricing services; (v)information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities); (vi)analysis of an issuer’s financial statements; (vii)evaluation of the forces that influence the issuer and the market(s) in which the investment is purchased and sold; and (viii)with respect to debt securities, maturity, coupon, creditworthiness, currency denomination, and the movement of the market in which the security is normally traded. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value determined upon sale of those investments. In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No.2010-06 (“ASU 2010-06”), “ Improving Disclosures about Fair Value Measurements. ” ASU 2010-06 amends FASB Accounting Standards Codification 820, “ Fair Value Measurements and Disclosures, ” to require additional disclosures regarding fair value measurements. Pursuant to ASU 2010-06, disclosures regarding transfers into and out of Levels 1 and 2 are effective for reporting periods beginning after December15, 2009 and for interim periods within those fiscal years, and other disclosures relating to purchases, sales, issuances and settlements on a gross basis relating to Level 3 measurements are effective for fiscal years beginning after December15, 2010 and for interim periods within those fiscal years. There were no transfers into and out of Levels 1 and 2 during the three months ended October31, 2011 and the Fund held no Level3 assets during the period then ended. The Fund’s management is currently evaluating what impact further disclosures under ASU 2010-06 may have on the Fund’s financial statements. Continued on following page. 13 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO SCHEDULES OF INVESTMENTS October 31, 2011 (Unaudited) The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund’s assets: Level 1 (Quoted Prices in ActiveMarketsfor Identical Assets) Level 2 (Significant OtherObservable Inputs) Level 3 (Significant Unobservable
